         CASE 0:18-cr-00150-DWF-HB Doc. 280 Filed 11/11/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                         District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                          )
                                                   )      MOTION BY THE UNITED
       Plaintiff,                                  )      STATES TO PRECLUDE
                                                   )      EVIDENCE OR ARGUMENT
       v.                                          )      ABOUT PUNISHMENT
                                                   )
(1)    MICHAEL HARI,                               )
                                                   )
       Defendant.                                  )


       The United States of America, through its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys John

Docherty, Allison K. Ethen, and Timothy C. Rank, respectfully move the Court for an order

barring evidence or argument concerning punishment.

       What sentence to impose in the event of a conviction is a matter for the Court, not

for the jury. This principle is well-established enough to be included in the Eighth Circuit

pattern instruction which is the last thing a jury in a criminal case hears from the Court

before retiring to deliberate. See Eighth Circuit Pattern Jury Instructions, § 3.12 (“Third, if

the defendant is found guilty, the sentence to be imposed is my responsibility. You may

not consider punishment in any way in deciding whether the prosecution has proved its

case beyond a reasonable doubt.”)

       Notwithstanding this, in their opening the defense told the jury that testifying

defendants Morris and McWhorter had been facing a thirty-year sentence, and the defense

put the potential sentence before the jury again on Tuesday, November 10, in their cross-
        CASE 0:18-cr-00150-DWF-HB Doc. 280 Filed 11/11/20 Page 2 of 2




examination of FBI Special Agent Joel Smith, asking about the specific sentence Joe

Morris faces. It takes little extrapolation for the jury to infer that the penalty faced by

Morris and McWhorter is the same as that which Hari faces, which is why such inquiry

and argument are improper.

       The government understands that it is legitimate cross-examination for the defense

to ask testifying co-defendants whether they expect their sentence to be reduced. It is

impermissible, however, to use that legitimate cross-examination as a vehicle to place

before the jury sentencing specifics that they should not consider.

       The United States respectfully asks the Court to preclude examination or argument

about the specific lengths of any potential sentence, or to characterize any sentence as a

“mandatory minimum.”

Date: November 11, 2020                          Respectfully Submitted,

                                                 ERICA H. MacDONALD
                                                 United States Attorney

                                                 s/     John Docherty

                                                 BY:    JOHN DOCHERTY
                                                        ALLISON K. ETHEN
                                                        TIMOTHY C. RANK
                                                        Assistant United States Attorneys
